Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         28-SEP-2022
                             SCWC-XX-XXXXXXX             08:12 AM
                                                         Dkt. 22 ODSAC
               IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


        MICHAEL RAY HUGHES, Petitioner/Petitioner-Appellant,

                                     v.

             STATE OF HAWAIʻI, Respondent/Respondent-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX; S.P.P. NO. 16-1-0001(1); CR. NO. 89-0225(1))

               ORDER DISMISSING CERTIORARI PROCEEDING
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Upon further consideration of the records and files in

this case, it appearing that the writ of certiorari herein was

improvidently granted,

             IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

              DATED: Honolulu, Hawai‘i, September 28, 2022.

                                          /s/ Mark E. Recktenwald

                                          /s/ Paula A. Nakayama

                                          /s/ Sabrina S. McKenna

                                          /s/ Michael D. Wilson

                                          /s/ Todd W. Eddins